 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ryan Morrow,                              )    No. CV 19-202-TUC-JAS (BGM)
                                               )
10              Plaintiff,                     )    ORDER
                                               )
11   vs.                                       )
                                               )
12                                             )
     Steven Temple, et al.                     )
13                                             )
                Defendants.                    )
14                                             )
                                               )
15
16     Pending before the Court is a Report and Recommendation issued by United States
17   Magistrate Judge Macdonald that recommends denying Defendants’ motion to dismiss the
18   second amended complaint. A review of the record reflects that the parties have not filed any
19   objections to the Report and Recommendation and the time to file objections has expired.
20   As such, the Court will not consider any objections or new evidence.
21     The Court has reviewed the record and concludes that Magistrate Judge Macdonald’s
22   recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
23   Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree, 14
24   F. Supp. 2d 1203, 1204 (D. Or. 1998).
25     Accordingly, IT IS HEREBY ORDERED as follows:
26   (1) Magistrate Judge Macdonald’s Report and Recommendation (Doc. 46) is accepted and
27   adopted.
28   (2) Defendant’s motion to dismiss the second amended complaint (Doc. 39) is denied.
 1   (3) This case is referred back to Magistrate Judge Macdonald.
 2
 3         Dated this 30th day of March, 2020.

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
